                    Case 5:18-mj-71734-MAG Document 1 Filed 12/11/18 Page 1 of 5


AO 91 (Rev, 11/11) Criminal Complaint


                                     United States District Court
                                                                   for the

                                                     Northern District of California


                  United States of America
                               V.                      CR                                        1734                      MAG
                                                                             Case Not
                        JOHN MAGAT
                                                                                                 filed
                                                                                                  DEC 1120 id
                          Defendant(s)
                                                                                                   SUSAN YSOONG

                                                   CRIMINAL COMPLAINT                                 san jose

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 December 11, 2018                 In the county of                  Monterey    in the

     Northern          District of          California           , the defendant(s) violated:

            Code Section                                                        Offense Description
Count One: 18 U.S.C. Section 922                  Felon in possession of firearms
(g)(1)
                                                  PENALTIES:
                                                  Maximum term of imprisonment of ten (10) years; maximum $250,000 fine;
                                                  maximum term of supervised release of three (3) years; mandatory $100
                                                  special assessment fee; potential forfeiture



         This criminal complaint is based on these facts:
Please see attached affidavit.
NO BAIL ARREST WARRANT REQUESTED

Approved as to form: Katie Griffin, AUSA_/
                                              /

         fff Continued on the attached sheet.


                                                                                                 Complainant's signature

                                                                                          FBi Special Agent Brian Walsh
                                                                                                  Printed name and title


Sworn to before me and signed in my presence.


Date; \T.f/l(zO(S l-OOj..
                                                                                                    Judge's signature

City and state:                          San Jose, CA                            Hon. Nathanael Cousins, U.S. Magistrate Judge
                                                                                                  Printed name and title




                                                                                                        •A'-
Case 5:18-mj-71734-MAG Document 1 Filed 12/11/18 Page 2 of 5
Case 5:18-mj-71734-MAG Document 1 Filed 12/11/18 Page 3 of 5
Case 5:18-mj-71734-MAG Document 1 Filed 12/11/18 Page 4 of 5
Case 5:18-mj-71734-MAG Document 1 Filed 12/11/18 Page 5 of 5
